DETAILED ACTION
0.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
1.	The Applicant is invited to a telephonic interview to resolve one or more of the objection(s) and rejection(s) as set forth below and to expedite the prosecution of this application, note the Conclusion section as set forth below for contact details of the Examiner.
Status of Claims
2.	This is a Non-final office action in response to communication received on October 18, 2019. Claims 1-21 are pending and examined herein.
Objection to Specification
3.	As per as-filed specification paragraph (hereinafter as-filed spec. para.) [0042] recites "intermediary system 120A may further include cellular text message authenticator 275" which appears to be the first instance of recitation of element 275. However, later in as-filed spec. para. [0065] it is recited using what appears to be an acronym CTMA, which hereby objected to. The Examiner suggests reciting CTMA in parenthesis at least in para. [0042] as follows: "
Claim Rejections - 35 USC § 112
 4.	The following is a quotation of 35 U.S.C. 112(b): 
	


	Claims 1-21 rejected under 35 U.S.C. 112(b)  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor. 
As per claims 1, 6, and 14, they recite in the last claim limitation "responsive to authenticating ... executing, by the computer system, the instruction." However, the claim is indefinite due to antecedent basis with the underlined recitation. The Examiner was unable to ascertain, due to indefiniteness, as to whether "the instruction" is referring back to "an instruction regarding reward points" or any other instruction to be executed? To resolve this rejection, the Examiner suggests reciting "the instruction regarding reward points." Appropriate correction is required.
As per claims 2-5, 7-13, and 15-21, they are rejected as failing to cure the one or more deficiencies of claims 1, 6, and 14 as noted above.  
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 1, 6, 12, 14, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Satgunam (Pub. No.: US 2015/0161883), in view of Alkatib (Pub. No.: US 2013/0066722).
As per claims 1, 6, and 14,
- as per claim 1, Satgunam teaches a computer system comprising: a memory; a cellular telephony communications device configured for sending and receiving cellular text messages; and a processor coupled with the memory and the cellular telephone communications device, the processor configured to (see Figs. 1-3 and their associated disclosure; [0017]-[0023]):
- as per claim 6, Satgunam teaches a method of authenticated reward program account interaction, the method comprising (see Fig. 6 and its associated disclosure; [0115]):
- as per claim 14, Satgunam teaches a non-transitory computer readable storage medium having computer readable program instructions stored thereon which, when executed, cause a computer system to perform a method of authenticated reward program account interaction, the method comprising (see Fig. 3 and its associated disclosure; [0028]; [0115]):
- as per claim limitations of claims 1, 6, and 14:
(a) Satgunam teaches receive, via the cellular telephony communications device, a cellular text message sent from a cellular telephone of an accessing entity, wherein the cellular text message includes a cellular telephone number of the cellular telephone, [...], and an image file (see [0071]; [0078] note "As further shown in FIG. 6, process 600 may include obtaining user identification information identifying a user of the user device based on the text message (block a phone number, an email address, an IP address, an IM address, an international mobile subscriber identity ("IMSI"), an international mobile station equipment identify ("IMEI"), a mobile equipment identifier ("MEID"), a user name, a user device name, an account ID, etc."; [0043] "Additionally, or alternatively, the user may take a picture of client device 230 (e.g., a picture of a bar code and/or serial number on client device 230) and use user device 210 to transmit the picture to server device 220. Server device 220 may receive the picture and determine the client device information based on the picture"); 
(b) Satgunam teaches use the cellular telephone number to identify [...] account (see [0078] note "As further shown in FIG. 6, process 600 may include obtaining user identification information identifying a user of the user device based on the text message (block 620). For example, server device 220 may obtain the user identification information based on the text message. The user identification information may include a user device ID, a phone number, an email address, an IP address, an IM address, an international mobile subscriber identity ("IMSI"), an international mobile station equipment identify ("IMEI"), a mobile equipment identifier ("MEID"), a user name, a user device name, an account ID, etc."; [0043] "Additionally, or alternatively, the user may take a picture of client device 230 (e.g., a picture of a bar code and/or serial number on client device 230) and use user device 210 to transmit the picture to server device 220. Server device 220 may receive the picture and determine the client device information based on the picture"; [0080] note "As further shown in FIG. 6, process 600 may include authenticating the text message based on the user identification information (block 630). For example, server device 220 may authenticate that the text message came from user device 210 and/or a user 
(c) Satgunam teaches extract an authentication token embedded in data of the image file (see [0043] note "In some implementations, the user may input the client device information into user device 210 or another device. User device 210 or the other device may send the client device information to server device 220, and server device 220 may receive the client device information. For example, the user may input the client device information into user device 210 by entering information about client device 230 ( e.g., a make and a model of client device 230) through a user interface provided by user device 210, and/or by selecting client device 230 from a list provided to the user by user device 210. User device 210 may then transmit the client device information to server device 220. Additionally, or alternatively, the user may take a picture of client device 230 (e.g., a picture of a bar code and/or serial number on client device 230) and use user device 210 to transmit the picture to server device 220. Server device 220 may receive the picture and determine the client device information based on the picture."; [0045] note "The client device information may identify a client device and/or a client device address. For example, the client device information may include a client device name, a client device ID, a client device address used to communicate with the client device ( e.g., an Internet protocol ("IP") address), a client device make and model, client device authentication information ( e.g., an encryption key, a password, etc.), or the like."); 
(d) Satgunam teaches authenticate access to the [...] account based upon the authentication token (see [0043]; [0045]; [0081]; [0101]); and 

	Regarding (a*), (b*), (d*), and (e*) as set forth below, Satgunam suggests executing instruction in association with an account of user, see at least Satgunam para. [0081], however fails to expressly teach that such account authentication or execution of instruction are in association with a particular type of an account such as a loyalty or reward account of the user, i.e. Satgunam expressly does not teach (a*) [...] an instruction regarding reward points [...]; (b*) [...] a reward program [...]; (d*) [...] reward program [...]; (e*) responsive to authenticating access to the reward program account, execute the instruction (the Examiner interprets the instruction as referring to instruction regarding reward points, note the 35 U.S.C. 112(b) rejection as set forth above).
	Alkatib teaches (a*) [...] an instruction regarding reward points [...]; (b*) [...] a reward program [...]; (d*) [...] reward program [...]; (e*) responsive to authenticating access to the reward program account, execute the instruction (see Fig. 6 and its associated disclosure; [0067]-[0071]; [0080]-[0081]).
	Therefore (as it applies to (a*), (b*), (d*), and (e*)) it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filing date of the invention to modify Satgunam's teachings pertaining to authentication of an account and executing instructions in association the authenticated account in view of Alkatib's teachings pertaining to doing so for a particular type of account such as loyalty or reward. Motivation to modify would be send instruction such as balance inquiry pertaining to a particular type of user account such as reward or loyalty such that a balance of a loyalty or reward account can be 
As per claims 12 and 20, Satgunam in view of Alkatib teaches the claim limitations of claims 6 and 14 respectively. Satgunam suggests executing instruction in association with an account of user, see at least Satgunam para. [0081], however fails to expressly teach that such account authentication or execution of instruction are in association with a particular type of an account such as a loyalty or reward account of the user, i.e. Satgunam expressly does not teach  wherein the instruction comprises a request for an account balance, and wherein the executing the instruction comprises: sending, by the computer system to the cellular telephone number, a second cellular text message comprising a total number of reward points in the reward program account.
Alkatib teaches wherein the instruction comprises a request for an account balance, and wherein the executing the instruction comprises: sending, by the computer system to the cellular telephone number, a second cellular text message comprising a total number of reward points in the reward program account  (see Fig. 6 and its associated disclosure; [0067]-[0071]; [0080]-[0081]).  
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify Satgunam's teachings pertaining to authentication of an account and executing instructions in association the authenticated account in view of Alkatib's teachings pertaining to doing so for a particular type of account such as loyalty or reward. Motivation to modify would be send instruction such as balance inquiry pertaining to a particular type of user account such as reward or loyalty such that a balance of a loyalty or reward account can be .
6.	Claims 2-3, 7-8, and 15-16 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Satgunam, in view of Alkatib, and in view of Duchin et al. (Patent No.: US 9,614,838), referred to hereinafter as Duchin.
As per claims 2, 7, and 15, Satgunam in view of Alkatib teaches the claim limitations of claims 1, 6, and 14 respectively. Satgunam suggests, see at least [0043]; [0045], however Satgunam in view of Alkatib expressly does not teach wherein the processor configured to extract an authentication token embedded in data of the image file comprises the processor being configured to: extract the authentication token from pixel data for a predetermined pixel within the image file. 
Duchin teaches wherein the processor configured to extract an authentication token embedded in data of the image file comprises the processor being configured to: extract the authentication token from pixel data for a predetermined pixel within the image file (see col 8 lines 10-54).
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify Satgunam in view of Alkatib's teachings pertaining to authentication of an account and executing instruction(s) or command(s) in association the authenticated account in view of Duchin's teachings with matching a pixelated one or more OTP digits in an image file. Motivation to modify would be extract authentication token which are pixelated image file comprising one or more OTP digits and matched at the server to provide access to secure resource, however only upon successful matching of extracted token within pixelated image file, see at least Duchin col 8 lines 10-54.
As per claims 3, 8, 16, Satgunam in view of Alkatib and Duchin teaches the claim limitations of claims 2, 7, and 15 respectively. Satgunam suggests, see at least [0043]; [0045]; [0080], however Satgunam in view of Alkatib expressly does not teach wherein the processor configured to authenticate access to the reward program account based upon the authentication token comprises the processor being configured to: confirming the extracted authentication token matches a stored authentication token associated with the reward program account.  
Duchin teaches wherein the processor configured to authenticate access to the reward program account based upon the authentication token comprises the processor being configured to: confirming the extracted authentication token matches a stored authentication token associated with the reward program account (see col 8 lines 10-54).
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify Satgunam in view of Alkatib's teachings pertaining to authentication of an account and executing instruction(s) or command(s) in association the authenticated account in view of Duchin's teachings with matching a pixelated one or more OTP digits in an image file. Motivation to modify would be extract authentication token which are pixelated image file comprising one or more OTP digits and matched at the server to provide access to secure resource, however only upon successful matching of extracted token within pixelated image file, see at least Duchin col 8 lines 10-54.
7.	Claims 4-5, 9-10 and 17-18 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Satgunam, in view of Alkatib, in view of Leonard et al. (Pub. No.: US 2014/0049653) referred to hereinafter as Leonard, and in view of Sundaresan (Pub. No.: US 2016/0026866).
As per claims 4, 9, and 17, Satgunam in view of Alkatib teaches the claim limitations of claims 1, 6, and 14 respectively. Satgunam suggests, see at least [0038]; [0045]; and [0055], however Satgunam in view of Alkatib expressly does not teach wherein the image file comprises an Exif image file and the processor configured to extract an authentication token embedded in data of the image file comprises the processor being configured to: extract location data from [...] the Exif image file
	Leonard teaches wherein the image file comprises an Exif image file and the processor configured to extract an authentication token embedded in data of the image file comprises the processor being configured to: extract location data from [...] the Exif image file (see [0025]-[0027]; [0062] note "advantageous since the Exif-like data will also be apparent in authentic imagery submitted by a third party, and therefore can be compared with uploaded and stored Exif-like data as a further way to identify what, if any, changes have been made to the imagery"; [0073]-[0074]; [0094]-[0095]; claim 20).  
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify Satgunam in view of Alkatib's teachings pertaining to authentication of an account and executing instruction(s) or command(s) in association the authenticated account in view of Leonard's teachings pertaining to associating extensive metadata with captured media or image file such that it can be authenticated later through comparing or matching. Motivation to modify would be to extract authentication data such that the later received media file can be compared to assess whether it matches with original media comprising metadata that includes location information for instance to grant account access upon successful matching of tamper free imagery, see at least Leonard [0003] and [0097]-[0098], and prove authenticity at least based on metadata such as location information matching, see at least Leonard [0045].
[0021]; [0027]; [0062]; and claim 60, however Leonard expressly does not teach that information is embedded in a header of Exif file, i.e. Satgunam in view of Alkatib and Leonard expressly does not teach [...] a header of [...]. 
Sundaresan teaches [...] a header of [...] (see Fig. 6 and its associated disclosure; [0037]; [0062]-[0063]; [0064] note "The Exif format has standard tags for location infor-mation. Many cameras and mobile phones have a built-in GPS receiver that stores the location information in the Exif header 410 when a picture is taken. Some other cameras have a separate GPS receiver that fits into the flash connector or hot shoe."; [0085]).
Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify Satgunam in view of Alkatib and Leonard's teachings pertaining to authentication of an account and executing instruction(s) or command(s) in association the authenticated account in view of Sundaresan's teachings with pertaining to using metadata which is particularly located in particular file format. Motivation to modify would be to extract metadata such as location from a standard position of a particular file format e.g. Exif, see at least Sundaresan [0064], such that the later received media file can be compared to assess whether it matches with original media comprising metadata that includes location information for instance to grant account access upon successful matching of tamper free imagery, see at least Leonard [0003] and [0097]-[0098], and prove authenticity at least based on metadata such as location information matching, see at least Leonard [0045].
As per claims 5, 10, and 18, Satgunam in view of Alkatib, Leonard, and Sundaresan teaches the claim limitations of claims 4, 9, and 17 respectively. Satgunam suggests, see at least [0038]; [0045]; [0055]; and [0080], however Satgunam in view of Alkatib, and Sundaresan expressly does not teach wherein the processor configured to authenticate access to the reward program account based upon the authentication token comprises the processor being configured to: confirm that an aspect of the location data matches a stored authentication token associated with the reward program account.  
Leonard teaches wherein the processor configured to authenticate access to the reward program account based upon the authentication token comprises the processor being configured to: confirm that an aspect of the location data matches a stored authentication token associated with the reward program account (see [0003]; [0020]-[0021]; [0027]; [0045]).
Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify Satgunam in view of Alkatib's teachings pertaining to authentication of an account and executing instruction(s) or command(s) in association the authenticated account in view of Leonard's teachings pertaining to associating extensive metadata with captured media or image file such that it can be authenticated later through comparing or matching. Motivation to modify would be extract authentication data such that the later received media file can be compared to assess whether it matches with original media comprising metadata that includes location information for instance to grant account access upon successful matching of tamper free imagery, see at least Leonard [0003] and [0097]-[0098], and prove authenticity at least based on metadata such as location information matching, see at least Leonard [0045].
8.	Claims 11 and 19 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Satgunam, in view of Alkatib, in view of Leonard, in view of Sundaresan, and in view of Osher et al. (Pub. No.: US 2014/0108340) referred to hereinafter as Osher.
	As per claims 11 and 19, Satgunam in view of Alkatib, Leonard, and Sundaresan teaches the claim limitations of claims 9, and 17 respectively.  Satgunam suggests, see at least [0038]; [0080], however Satgunam in view of Alkatib, Leonard, and Sundaresan expressly does not teach wherein a stored token for the reward program account comprises at least one of a latitude and a longitude of an address associated with the reward program account, and wherein the authenticating access to the reward program account based upon the authentication token comprises: confirming a match between a portion of the stored token and a predetermined number of digits of one of at least one of a latitude and a longitude of the address. 
	Osher teaches wherein a stored token for the reward program account comprises at least one of a latitude and a longitude of an address associated with the reward program account, and wherein the authenticating access to the reward program account based upon the authentication token comprises: confirming a match between a portion of the stored token and a predetermined number of digits of one of at least one of a latitude and a longitude of the address (see [0031]-[0032]; [0038] note "media requests are geotargeted to specific contributors based on a request geolocation and a current geolocation for each contributor"; [0039]-[0044]; [0054]-[0055]; [0094] note "server application authenticates media upon submission or transmission. In some embodiments, a server application syncs, for example, media requests, media submissions, media status updates, and contributor locations between an enterprise application and one or more contributor mobile applications"; [0099] note "a server application includes a software module for authenticating submitted media. In further embodiments, a software module for authenticating submitted media utilizes authentication data associated with submitted media. In still farther embodiments, a software module for authenticating submitted media utilizes EXIF data associated with submitted media. In various embodiments, authentication data is associated with submitted media by, for example, a contributor, a media capture device, and/or a contributor application. In some embodiments, a software module for authenticating submitted media authenticating submitted media compares a contributor geolocation to a media capture location, date, and time to authenticate that media was captured at a location specified in a targeted media request").  
Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify Satgunam in view of Alkatib, Leonard, Sundaresan's teachings in view of Osher's teaching pertaining to authentication based on geolocation data such longitude and latitude. Motivation to modify would be to provide that creator and media submitted both are authenticated based on geolocation data prior to providing it to requesting enterprise user, see at least Osher [0031]-[0032], based on embedded information in file and comparing it with current location, see at least Osher [0054]-[0055] and [0099] - this would authenticate both the media and creator prior to fulfilling a request based on geolocation and would enable creators to provide authentic and authenticated media, see at least Osher [0006].

9.	Claims 13 and 21 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Satgunam, in view of Alkatib, and in view of Germann et al. (Pub. No.: US 2014/0032297), referred to hereinafter as Germann.
	As per claims 13 and 21, Satgunam in view of Alkatib, Osher, and Sundaresan teaches the claim limitations of claims 6, and 14 respectively. Satgunam teaches wherein the instruction comprises [...] for authentication via a second cellular text message to a second cellular 
	Satgunam suggests, see [0076] and [0092], and Alkatib suggests gifting via SMS between users, [0088]-[0089], however i.e. Satgunam in view of Alkatib expressly does not teach wherein the instruction comprises [...] a request to transfer a specified number of reward points from the reward program account to a second reward program account associated with a second entity, and wherein the executing the instruction comprises: sending, by the computer system, a request [...].
	Germann teaches wherein the instruction comprises [...] a request to transfer a specified number of reward points from the reward program account to a second reward program account associated with a second entity, and wherein the executing the instruction comprises: sending, by the computer system, a request [...] (see Fig. 3 and its associated disclosure; [0084]-[0089]; [0090 ] note "sharing of reward points may be initiated via an application running on a mobile device as follows, and as illustrated in FIG. 3. The application receives 310 input indicative that the user wishes to share reward points. The application then presents 320 an interface by which the user can enter contact details of the contact person with whom the reward points are to be shared. Contact details may be entered via reference to a list of locally or remotely stored contacts (including social networking contacts), for example. The application prompts 330 the user to enter a number of reward points to share, optionally along with further details such as a along with instructions for accepting the shared points"; [0091]-[0092]).
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify Satgunam in view of Alkatib and Germann's teachings pertaining to authentication of one or more accounts account and executing instruction(s) or command(s) in association with the one or more authenticated accounts in view of Germann's teachings pertaining to transferring loyalty points between users. Motivation to modify would be execute particular instructions by a first user to transfer points to a second user (or vice versa), see at least Duchin [0090], while insuring both accounts are authenticated based on user information, see at least Satgunam [0043], [0045], and [0080], such that points can be transferred correctly and securely between user accounts.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note the following:
	i. Wang et al. (NPL: Optical image authentication scheme using dual polarization decoding configuration) OR Patent No.: US10565361 Fig. 4, 5, and their associated disclosure - could be used in place of Duchin or additionally with Duchin to teach claims 2-3, 7-8, and 15-16. 
	ii. Pub. No.: US 2009/0259549 [0149]; [0172] "Passengers can use their mobile phones (SMS/MMS or voice), their system web account or other devices such as kiosks or other network connected devices to have an update on their Connection Engine, Reward Engine or other system engine status as well as their flight and other in airport or airlines special offers, vouchers or information relevant to them."; [0237]; [0247]-[0248].
	iii. Pub. No.: US 2014/0358661 [0074] "In some embodiments, after sending a SMS message with the word "JOIN" to the multi-brand loyalty server 130, the server may create a new account, assign a temporary password to the customer 115 and send the temporary password to the customer 115. Using this temporary password, the customer 115 may be able to login to the 
	iv. Pub. No.: US 2021/0158341 [0027] "In some examples, the user can be prompted to provide an image of the authentication object. The prompts can be application prompts or text messages to a smartphone or other mobile electronic device. The images can be sent to the server computer for comparison with stored image files, avatars or metadata descriptions."; [0037] "The example financial institution server computer 108 is a server computer at a financial institution such as a bank, a credit card company, a financial services company, etc. The financial institution server computer 108 stores or has access to profile records and transaction histories for a plurality of customers of the financial institution. One or more of the customers can have payment accounts, including one or more of credit cards, debit cards and rewards cards at the financial institution. In addition, a digital definition file can identify authentication objects that are associated with the payment accounts, including unique fingerprints associated with the authentication objects. The financial institution server computer 108 also includes object recognition software that can compare an authentication object image received from POS device 106 with an authentication object image on file for a user. The object recognition software can identify any fingerprints in the object images and make a determination as to whether the user should be authenticated for purchases using the payment card."
	v. Pub. No. US 2018/0247296 A1 [0096] "The payment service receives the payment request at block 1406, and authenticates the identity of the customer that submitted the request. In some examples, the customer is authenticated using a password included with the payment request. In another example, the customer is authenticated based at least in part on a phone number extracted from an SMS message. In yet another example, the customer is authenticated based at least in part on a network address of the sender. In yet another example, the customer is authenticated using a digital signature included with the payment request, and the digital signature is authenticated using a public key from a digital certificate associated with the customer. If the payment service is unable to authenticate the customer, the payment request is denied. At block 1408, the payment service determines whether the payment request is authorized. The payment request may be authorized by confirming that the customer has sufficient funds to fulfill the payment request, and that the phone number of the intended recipient is a valid number. If the payment service is unable to determine that the payment request is authorized, the payment request is denied."
	vi. Patent No.: US 9088556 col 13 lines 33-51 note "More generally, credentials may comprise identifiers and/or authentication tokens, as well as other data to be secured. Identifiers are typically used to distinguish between different users or user accounts, and may be generally referred to as usernames. However, identifiers are not limited to "names" per se, and may include without limitation: e-mail addresses, account numbers (e.g. frequent flyer numbers, bank account numbers, credit card numbers, gift card numbers, loyalty card numbers, etc.), social security numbers, social insurance numbers, passport numbers, driver license numbers, etc. Authentication tokens are used to authenticate a user, and are intended to be known only by the user or are otherwise unique to the user. The authentication token is typically provided in associated with a corresponding identifier when authenticating the user. Authentication tokens may be generically referred to as passwords; however, authentication tokens are not limited to "words" per se, and may include without limitation: passcodes, personal identification numbers (PIN), image data, biometric data, gestures, etc." barcode or QRcode"

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIPEN M PATEL/Examiner, Art Unit 3688